Citation Nr: 0938746	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-01 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for tinnitus.

2.  Entitlement to an initial evaluation greater than 30 
percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran requested a withdrawal of the issue of 
entitlement to an initial evaluation greater than 10 percent 
for tinnitus.

2.  The veteran's service-connected posttraumatic stress 
disorder (PTSD) is manifested by panic attacks two times per 
week, nightmares up to five times per week, flashbacks two to 
three times per week, self-isolation, and significant 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran, for the issue of entitlement to service 
connection for a heart disorder, to include as secondary to a 
service-connected disorder, are met.  38 U.S.C.A. § 7105(b) 
(2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for an initial evaluation of 50 percent, but 
no greater, for PTSD are met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

By a rating decision dated in March 2006, service connection 
was granted for tinnitus, and a 10 percent initial evaluation 
assigned effective February 2005.  The veteran indicated in 
his March 2006 notice of disagreement that a higher 
evaluation was warranted, and perfected an appeal as to this 
issue in December 2006.  However, in correspondence dated in 
September 2009, as well as at his September 2009 hearing 
before the Board, the veteran stated that he wished to 
withdraw his appeal with respect to this issue.

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the claimant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b) (1).

As noted above, the veteran has requested that the issue of 
entitlement to an initial evaluation greater than 10 percent 
for tinnitus be withdrawn.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue, and as the Board 
consequently does not have jurisdiction to review the appeal 
with respect to that issue, it is dismissed.

Initial Evaluation Claim

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  A letter dated in March 2005 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating in September 2006.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service treatment records and VA medical 
treatment records have been obtained; no pertinent private 
treatment records were identified.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran has not indicated that he is 
in receipt of disability benefits from the Social Security 
Administration (SSA), and the RO is not otherwise aware that 
such benefits have been awarded; accordingly, the RO's 
failure to request and/or obtain any pertinent SSA disability 
determinations and/or related medical records was not in 
error.  38 C.F.R. § 3.159 (c) (2).  VA examinations were 
conducted in August 2005 and September 2008.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the entire record must be 
reviewed, but each piece of evidence does not have to be 
discussed).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (noting that the law requires only that 
reasons for rejecting evidence favorable to the claimant be 
addressed).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008); see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for PTSD was granted in a March 2006 
rating decision, and a 10 percent evaluation assigned from 
February 2005.  By a September 2006 rating decision, that 
initial evaluation was increased to 30 percent, also 
effective from February 2005.  The veteran indicated in an 
October 2006 statement that a higher evaluation was still 
warranted.  His service-connected PTSD is evaluated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 
percent evaluation contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory for example, retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and an inability to 
establish and maintain effective relationships.  Id.

In this case, the evidence reflects that the veteran's 
service-connected PTSD warrants a 50 percent initial 
evaluation.  There is no question that he has significant 
social and occupational impairment as a result of his PTSD 
symptomatology.  Specifically, the record is replete with 
examples of how the veteran's PTSD has negatively impacted 
his relationship with his wife, which are detailed in her May 
2005 letter, as well as evidence of how the PTSD 
manifestations affect the veteran's ability to maintain 
employment.  Moreover, the Board finds that veteran's 
testimony at his September 2009 hearing, as well as in 
various statements submitted in conjunction with his claim, 
is especially credible in establishing the impact of his 
PTSD, which cannot be defined solely by the absence or 
presence of symptoms during the many mental status 
examinations of record.

Manifestation of the veteran's PTSD are not shown by several 
of the symptoms included in the rating criteria for a 50 
percent evaluation; there is no evidence of abnormal speech, 
cognitive impairments such as memory or understanding 
commands, or difficulty with abstract thinking.  However, the 
veteran reported during his September 2009 hearing that he 
experienced panic attacks twice a week, and the remaining 
evidence confirms that his anxiety, while not constant, 
includes significant hypervigilance and exaggerated startle 
responses, and is increased when he is around reminders of 
Vietnam or in crowds.  Specifically, the veteran noted during 
the August 2005 VA examination that he had been a long-term 
member of the American Legion, but was unable to physically 
enter the building due to the anxiety it inspired (as a 
reminder of Vietnam).  Additionally, impaired judgment in the 
form of anger management problems was noted in VA outpatient 
treatment records dated in June 2005 and May 2008; the 
veteran indicated during his September 2009 Board hearing and 
in a March 2008 statement that he often would want to, or 
did, become violent with coworkers when they had 
disagreements.

The veteran also has repeatedly noted that he experienced 
intermittent depression since returning from Vietnam.  This 
is evident in the record, with approximately half of the 
outpatient treatment records from 2005 to 2009 indicating 
that he felt depressed, and half indicating that he felt 
"good," when asked about his mood.  The primary origin of 
this depression is due to guilt from having survived his 
Vietnam tour while others did not.  The Vet Center treatment 
records dated from March 2008 through July 2008 note that the 
veteran had significant survivor guilt, and felt that few 
people could understand this if they had not shared his 
experience.  Importantly, although antidepressants were 
prescribed in 2005, they have made only a limited improvement 
in the veteran's symptoms.  An August 2006 VA outpatient 
treatment record noted that the antidepressants helped with 
his highs and lows, but did not eliminate crying spells or 
his ruminations of Vietnam events and survivor guilt; as 
recently as the September 2008 VA examination, the veteran 
stated "I feel like crying."  

The veteran also has nightmares and flashbacks of his Vietnam 
experiences.  These nightmares occurred as little as once per 
week and as many as 5 times per week, as noted in a July 2005 
VA outpatient treatment record.  According to his wife's May 
2005 statement, the nightmares were violent, and she often 
feared she would be injured when she tried to wake him up.  
The veteran noted that his flashbacks occurred less 
frequently, but were triggered by sounds of helicopters and 
war movies, the latter of which he tended to avoid in an 
attempt to prevent the flashbacks from occurring; the 
flashbacks would also be accompanied by olfactory sensations 
such as "smell[ing] the jungle," as he reported at the 
September 2009 Board hearing.  He stated at the August 2005 
VA PTSD examination that his avoidance behavior extended to 
fireworks and news about the current military conflicts. 

The hallmark symptom of the veteran's PTSD is his difficulty 
in establishing and maintaining effective work and social 
relationships.  The record reflects that the veteran was 
employed for almost 30 years at the same company, but during 
this long period of employment he was never promoted, but was 
only switched from department to department, and was only 
retained for the latter half of that period because he was 
working very independently and had a very understanding 
supervisor.  He also noted that prior to his long-term 
employment at that company, he held a series of short-term 
positions which ended because he was unable to get along with 
coworkers due to anger management issues.  The veteran's wife 
noted in her May 2005 letter that his inability to hold a job 
for the first half of their marriage, due to irritability and 
anger management issues, resulted in financial strain and her 
being required to return to work, even with very young 
children still in the home; at the time of her letter, the 
veteran was still employed, and she noted that he was only 
able to stay with that company due to his "sensitive" boss 
and independent nature of his work.  Additionally, the 
September 2008 VA examination report noted that "the company 
decided that [the veteran's] own contributions to the company 
had made his skills obsolete and they retired him."  Thus, 
his retirement from his most recent employer was not 
voluntary.

With respect to his social relationships, the veteran has 
indicated that he is only able to socialize outside his 
family with other Vietnam veterans because he feels they are 
the only ones who understand what he has gone through.  This 
limited ability to relate to others has impacted his 
relationship with his wife for their entire marriage, which 
he described as "rocky."  The veteran has repeatedly 
expressed his feeling of gratitude and appreciation for the 
extent to which his wife has tolerated his symptomatology; he 
noted that in the past, due to his anger management problems, 
he has thrown objects at the wall during arguments with her 
and is always afraid he might injure her during his violent 
nightmares of his Vietnam experiences.  Her May 2005 letter 
confirms that the veteran is distant, detached, and easily 
upset, and that his refusal to attend church with her become 
an issue in their marriage; worship is important to her, but 
he believes the people there do not understand him or grasp 
what he has gone through.  She indicated that she has 
considered leaving him several times but has tried to be 
supportive of his condition.  

In the VA treatment records and VA examination reports of 
record, the veteran's Global Assessment of Functioning (GAF) 
scores have ranged from 51 to 65.  A GAF score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (Fourth Edition, 1994) (DSM-IV).  A GAF score 
of 61 to 70 reflects some mild symptoms, for example 
depressed mood and mild insomnia; or some difficulty in 
social, occupational, or school functioning, for example 
occasional truancy, or theft within the household; but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  

Although the August 2005 VA examination and September 2008 VA 
examination GAF scores were at 60 and above, the remaining 
evidence of record reflects a higher level of impairment than 
those scores would ordinarily suggest.  As noted above, his 
employment was sustained only because he did not have to work 
closely with others and had a sympathetic employer; his 
marriage has continued only because his wife is devoted and 
tolerates a significant amount of the veteran's 
symptomatology.  Moreover, a September 2006 VA outpatient 
treatment record demonstrates the impact of the veteran's 
prescribed psychiatric medications on his symptomatology; 
when the veteran had stopped taking his medication, he began 
to drink heavily, his nightmares increased, and he became 
more irritable, fearful, and anxious.  Additionally, the 
August 2005 VA examiner specifically stated that the veteran 
had "reduced reliability and productivity and some 
interference in ability to interact effectively and work 
efficiently," echoing the pertinent rating criteria for a 50 
percent evaluation.  Therefore, it follows that the veteran's 
current severity of symptomatology is related to his use of 
medications, and the true severity thereof is significantly 
higher such that a 50 percent initial evaluation is 
warranted.

However, the evidence does not show that a 70 percent initial 
evaluation is warranted in this case.  Suicidal ideations are 
shown in the evidence of record, and an increase thereof is 
shown at the time the veteran stopped working in December 
2006.  But outpatient treatment records to include March 2008 
and May 2008 Vet Center records do not reflect that there was 
ever a suicidal intent or plan.  Moreover, there is no 
evidence that these suicidal ideations interfered with the 
veteran's social or occupational functioning, which is the 
focus of any psychiatric claim for increase.  38 C.F.R. 
§ 4.130.  Similarly, there is no evidence of obsessional 
rituals, and as noted above, the veteran's depression and 
anxiety are periodic or intermittent, not constant.  
Additionally, although the veteran's marital difficulties, 
and challenges with coworkers, are well documented, the 
record does not reflect that he is unable to establish or 
maintain relationships with others; he has been married for 
over 40 years, and has been able to maintain friendships with 
other Vietnam veterans and his neighbor.  For these reasons, 
an initial evaluation greater than 50 percent is not 
warranted.

The issue of whether the manifestations of the veteran's 
service-connected PTSD presents an exceptional or unusual 
disability picture so as to warrant referral to the 
appropriate officials for consideration of extraschedular 
ratings has been considered.  See 38 C.F.R. § 3.321(b) 
(2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An 
extraschedular rating cannot be assigned in the first 
instance, but it must be specifically adjudicated whether to 
refer a case for such an evaluation, when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  Thun, 22 Vet. App. at 115.  Evaluations in 
excess of those currently assigned may, in the appropriate 
cases, be assigned for certain manifestations of the disorder 
for which the veteran is seeking an increased evaluation.  
However, the medical evidence of record does not support such 
a higher evaluation, than that awarded by this decision, on 
this basis.  Specifically, the record reflects that his PTSD 
symptoms are not so severe as to force him from work 
entirely, even though he requires accommodations.  The 
problems with his marriage and limited ability to make 
friends are both contemplated by the rating criteria, and the 
remaining demonstrated symptomatology is covered under the 
consideration of "disturbances in motivation and mood."  
The veteran's main symptoms-nightmares, irritability, 
depression, and impaired judgment-are recognized, but these 
have not interfered with his ability to pursue PTSD treatment 
or contribute to the household dynamic with his family.  The 
remaining evidence of record does not show such an 
"exceptional or unusual disability picture" that goes 
beyond the limits of the schedular criteria.

Ultimately, while the evidence of record shows that the 
manifestations of the veteran's service-connected PTSD 
impacts his ability to be employed in certain capacities, the 
record does not demonstrate that there exists a level of 
interference with employment not already encompassed by the 
evaluation assigned by this decision.  See Thun, 22 Vet. App. 
at 115.  Therefore, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met, and the RO's decision not 
to refer this issue to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.

It is evident from of record that the veteran has experienced 
significant PTSD symptomatology from the time he returned 
from Vietnam, long before his claim for benefits was received 
by VA in February 2005.  It is also apparent from the record 
that the veteran's family members, especially his wife, and 
his coworkers have been affected by this symptomatology, 
which is clearly the result of the veteran's military 
service.  Moreover, although his participation in group 
therapy at the Vet Center helped his overall symptomatology 
picture, that improvement is tempered by the flare-up of 
symptoms resulting from sharing his Vietnam experiences and 
confronting the emotions which are brought to the surface.  
For those reasons, the Board finds an initial evaluation of 
50 percent is warranted.  However, as discussed above, the 
evidence of record clearly does not support an initial 
evaluation greater than 50 percent.  As such, the benefit of 
the doubt doctrine is inapplicable, and an initial evaluation 
greater than 50 percent must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of entitlement to an initial evaluation greater 
than 10 percent for tinnitus is dismissed.

An initial evaluation of 50 percent, but no greater, for PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


